EFactor Corp - MCC Sale and Purchase agreement.

Date: 18 July 2012

This sale and purchase agreement sets out the absolute sale of 200 shares
representing 100% of the shareholdings of MCC International Ltd (Registered In
England Number 2953598)  to EFactor Corp (Registered in Delaware, USA with EIN
26-1354573), by the vendor listed below. This agreement supersedes all previous
agreements.  The vendors warrant that they are the sole owners of 100% of the
shares in MCC International Ltd and that the shares are unencumbered by any lien
or security and that there is no impediment to their outright sale.




Parties to this agreement:




The Company whose shares are being sold

MCC International Ltd (MCC)




The Vendor

DASPV PTE Ltd

10 Anson Road

International Plaza, Unit #19-05,

Singapore 079903




The Purchaser

The E Factor Corp

870 Market Street

Suite 828

San Francisco, CA 94102

USA




Upon signing all parties agree to be irrevocably bound to the sale of the shares
outlined in this agreement. Subject to 2 unwind clauses below (1&2). In the
event that either of these clauses is triggered then either party may at their
discretion request that the transaction is unwound and both parties agree to
facilitate and execute the unwinding within 14 days of the request being made by
the other party.

1.

In the Event that MCC does not receive a clean Audit before the 1st September
2012.

2.

In the Event that EFactor Corp does not list on the US stock exchange and have
publicly tradable shares by 30th September 2012.

EFactor Corp agrees to buy 200 shares in MCC International Ltd from The Vendor
in consideration will issue US$2 million worth of Common Stock in EFactor Corp
at $3 (three US Dollars) for 100% of the shares in MCC International Ltd..The
EFactor Corp Share Certificates is/are to be issued  upon receipt of signed
share transfer forms and shall be executed within 30 days from the signing this
document. Title of shares to be deemed complete upon receipt of valid share
certifcate. Part payment does not constitute part sale.

Signed

Signed

For EFactor Corp

For DASPV PTE Ltd.







______________________

_____________________

Signature

Signature




By: Adrie Reinders

By: Robert Wildemore

Co-Founder/CEO

Title: CEO





AMENDMENT NO. 1 TO THE

EFACTOR CORP – MCC

SALE AND PURCHASE AGREEMENT







This Amendment No. 1 to the Sale and Purchase Agreement between DASPV PTE Ltd.,
10 Anson Road, International Plaza, Unit #19-05, Singapore 070003 (“Vendor”) and
The EFactor Corp. (registered in Delaware, USA, with EIN 26-1354573), 870 Market
Street, Suite 828, San Francisco, CA, USA 94102  (hereinafter “EFactor”),
relating to the purchase of 100% of the shares of MCC International Ltd.
(registered in England, UK, registration no. 2953598) (hereinafter “MCC”), dated
July 18, 2012 (the “Sale and Purchase Agreement”), is entered into this 11th day
of February, 2013.




Whereas, under the terms of the Sale and Purchase Agreement, as a condition to
precedent to closing the transaction that is the subject of the Sale and
Purchase Agreement (the “Transaction”) EFactor must be listed on a US stock
exchange and have publicly tradable shares by 30th September 2012; and




Whereas, on February [_], 2013, EFactor entered into an Acquisition and Share
Exchange Agreement (the “Exchange Agreement”) by and among (i) Standard
Drilling, Inc. (“SDI”) (ii) EFactor, and (iii) certain shareholders of EFactor,
pursuant to which SDI acquired a majority interest in EFactor in a
reverse-acquisition transaction;




Whereas, SDI’s common stock is currently traded on OTC Markets on the “OTCQB”
tier; and




Whereas, EFactor and Vendor wish to clarify, and if necessary amend, the Sale
and Purchase Agreement, that the final condition precedent to closing the
Transaction will be satisfied by EFactor closing the transaction contemplated by
the Exchange Agreement and causing SDI to file the required Current Report on
Form 8-K with the United States Securities and Exchange Commission.




Now therefore, EFactor and Vendor hereby agree that upon the filing by SDI of
the Current Report on Form 8-K with the United States Securities and Exchange
Commission reporting the acquisition of EFactor by SDI, that the condition
precedent for EFactor to list on a U.S. stock exchange and have publicly traded
shares shall be satisfied and any right by either party to fail to close the
Transaction pursuant to the terms of the Sale and Purchase Agreement is
otherwise extinguished.  In the event this Amendment conflicts with the Sale and
Purchase Agreement, the terms of this Amendment will prevail.








IN WITNESS WHEREOF, the parties have executed and delivered this Amendment to
the Sale and Purchase Agreement as of the date first written above.




VENDOR:  DASPV PTE, LTD.

THE E-FACTOR CORP







By: _______________________________

By: _______________________________

      Robert Wildmore, CEO

      Adrie Reinders, CEO









